t c memo united_states tax_court david lee smith and mary julia hook petitioners v commissioner of internal revenue respondent docket no filed date david lee smith and mary julia hook pro sese miles b fuller and joan e steele for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal_income_tax and additions to tax and penalties as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner mary julia hook hook has entered into a settlement with respondent but petitioner david lee smith smith has not the issues for decision as to smith are whether assessment of the amounts in dispute is barred by the statute_of_limitations whether smith is entitled to any reductions in the deficiencies not conceded by respondent in the settlement with hook whether the additions to tax and penalties are appropriate and whether smith is entitled to relief under sec_6015 all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact none of the facts have been stipulated petitioners resided in colorado at the time the petition was filed they graduated from law school and were married in and at all material times they were married but living apart hook practiced law successfully with the u s department of justice and with various private law firms she also received rental income from rental property that she owned beginning in or about smith was disbarred by courts in colorado he moved to texas in in order to practice law there after being disbarred by federal courts in texas he returned to colorado in although he has been reinstated by some jurisdictions he did not earn income from the practice of law during the years in issue smith traded in securities and withdrew funds from a retirement account during the years in issue he also received social_security payments however hook supported smith and permitted him to reside on property that she purchased in denver for that purpose hook prepared joint federal_income_tax returns for petitioners for the years in issue and signed smith’s name pursuant to a power_of_attorney smith executed in the returns for and were not received by the internal_revenue_service irs before date date and date respectively petitioners’ returns for and were received date and date respectively the notice_of_deficiency for tax_year sec_2001 through was sent date the returns hook prepared omitted income hook received in retirement account distributions to smith in and and other income deductions were claimed for among other things business_expenses of smith’s law practice of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for and respectively those expenses if incurred at all related primarily to smith’s activities in controversies with the irs concerning petitioners’ income_tax liabilities for through this case was set for trial during the trial session of the court commencing date in denver after several unsuccessful motions by smith to continue or stay the proceedings the parties announced that they had reached a settlement in open court on date hook represented by counsel stipulated recomputed deficiencies additions to tax and penalties eliminating some of the income adjustments contained in the notice_of_deficiency but disallowing disputed deductions the settlement was set_aside for reasons described in smith v commissioner tcmemo_2009_33 filed date on date hook represented by counsel stipulated that the correct deficiencies additions to tax and penalties for the years in issue are as follows year deficiency addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure while this case was pending hook was engaged in bankruptcy litigation involving in part collection of petitioners’ tax_liabilities for through as determined in docket nos and which were the subject of the opinion in smith v commissioner tcmemo_2003_266 affd sub nom 103_fedappx_661 10th cir on or about date approximately a month before this case was to be tried in denver smith filed a refund_suit in the u s court of federal claims disputing the outstanding liabilities for through and seeking to oust this court of jurisdiction over his liabilities for through opinion petitioners’ longstanding war with the irs has been recounted in prior opinions reported as smith v commissioner tcmemo_2003_266 relating to petitioners’ liabilities for through and smith v commissioner tcmemo_2009_33 relating to an unsuccessful effort to settle this case before a scheduled trial from the first time this case was set for trial by notice served date through trial and submission of this case in date petitioners’ strategy has been to delay the determination of their tax_liabilities by dilatory motions for continuance obstruction of discovery repetitious and meritless motions and attacks on respondent’s counsel in addition smith has verbally attacked the courts that disbarred him and the judges that have heard various aspects of the disputes between petitioners and the irs including a bankruptcy judge and three judges of this court most of the record in this case including the trial transcript is made up of smith’s arguments in which he quotes himself at length argues about matters related to the final decisions concerning liabilities for through and collection proceedings relating to them and reargues motions decided in this case his conduct can best be described as an ongoing tantrum period of limitations and deficiencies respondent introduced official records of the irs reflecting receipt of petitioners’ return on date and their and returns in date if we accept that evidence as to the filing dates of the returns for purposes of sec_6501 the notice_of_deficiency sent date was timely as to all of the years in issue see eg moseley v commissioner tcmemo_1993_4 from time to time smith has asserted that assessments for all years are barred because they were not accomplished within years from the dates the returns were filed but that position is erroneous as a matter of law the petition in this case suspended running of the period of limitations because no assessment can take place until the decision becomes final see sec_6213 because smith has disavowed any knowledge of the preparation and filing of the tax returns for the years in issue he relies entirely on hook’s testimony about the filing dates the timeliness of the returns and the records that she used in determining the deductions claimed on the returns her testimony consists of general assertions that she filed a return for each year before an october extended due_date and that the returns were correct as filed hook’s testimony that she filed timely tax returns for and is not corroborated by any documentary_evidence and is contradicted by the official records of the irs there is no evidence of payments sent with returns or of pursuit of refunds claimed on returns the return for example claimed a refund of dollar_figure and hook testified that the return was mailed on the date signed date hook claims that the refund was applied to taxes owed for through but that she has not been given credit for that amount petitioners have not identified that unpaid refund in their demand for accounting in view of the long history of their disputes with the irs we do not believe that petitioners would not have vigorously pursued a refund claimed on a return filed in date hook testified that collection efforts with respect to the through liabilities began in about reasonable inferences are that petitioners delayed filing the returns for through because of then-ongoing litigation with the commissioner over their liabilities for through and that they filed the late returns when collection efforts began for those earlier years because noncompliance with filing obligations prevents consideration of collection alternatives see 133_tc_392 123_tc_1 affd 412_f3d_819 7th cir we conclude that the more reliable evidence and the more likely fact is that the returns were not filed before the dates they were received as reflected in the irs records hook also asserts that she maintained adequate_records to support the deductions claimed on the returns but that the records were destroyed by a roof leak in november or date the roof leak and resulting damage petitioners described occurred long after the records were to be produced in this case during pretrial discovery pursuant to an order of this court dated date after the previous trial setting on date was vacated because of the representations that settlement had been reached and after hook’s stipulation of the deficiencies set forth above if the records existed to substantiate the deductions the failure to turn them over before the roof leak is inexplicable in any event hook’s testimony did not identify or substantiate any of the disallowed deductions or identify or establish any errors in respondent’s determination of unreported income for any of the years in issue moreover cross-examination of hook revealed that some of the deductions claimed were improper for example hook claimed deductions for malpractice insurance coverage provided by her employer and not paid for by her she merely assumed and deducted amounts based on quoted premiums that she would have paid had she obtained the coverage independently she also deducted office rent utilities and other office expenses based on her calculation of amounts she would have paid if she had obtained an office independently she claimed that her employer reduced her earnings to reflect these expenses but she admitted that she did not report the income allegedly retained by her employer to cover those items on the tax returns that she prepared hook claimed business_expense deductions attributable to smith despite her knowledge that he was not practicing law or engaged in a business to which the claimed deductions related she testified that she signed blank checks that he completed and claimed deductions of amounts shown on the canceled checks returned to her she deducted alleged expenses of smith’s stock trading activities car and truck expenses insurance and office expenses related to the residence that she provided for him knowing that he had no income from the alleged activities smith testified that when he returned to colorado in julia was embroiled in this aggressive action by the irs with respect to the through tax returns so i started spending a lot of time i consider it practicing law in the sense i’m a pro_se trying to get a court to not have hundreds of thousands of dollars wrongfully imposed against me for the through tax years we infer and we have found that expenses claimed as smith’s business_expenses included expenses of petitioners’ personal litigation with the irs they are not deductible business_expenses even if substantiated petitioners’ testimony is implausible and insufficient to support findings that tax returns were filed on time or that deductible business_expenses were incurred we reject categorically smith’s assertion that he has satisfied the conditions for shifting to respondent the burden_of_proof under sec_7491 because petitioners have not introduced credible_evidence did not substantiate deductions did not maintain required records and did not cooperate with reasonable requests for information and documents see sec_7491 we conclude that assessment of the amounts in dispute in this case after the decision becomes final is not barred by limitations and that no adjustments in the reduced amounts conceded by respondent in the settlement with hook are justified smith’s liabilities are limited to the stipulated amounts addition_to_tax and penalty respondent has the burden of producing evidence that the sec_6651 addition_to_tax and the sec_6662 penalty are appropriate see sec_7491 proof of the late filing of the returns which we have accepted because of the lack of credible_evidence of timely filing satisfies respondent’s burden see 116_tc_438 petitioners have failed to establish or even argue that the late filing was due to reasonable_cause and not willful neglect see sec_6651 the additions to tax for late filing are sustained the deficiencies stipulated by hook and sustained in this opinion result in substantial understatements within the meaning of sec_6662 in any event the omission_of_income and the improper deduction of smith’s expenses and certain of hook’s claimed business_expenses as is apparent from cross-examination of each of them constitute negligence as defined in sec_6662 see higbee v commissioner supra pincite the sec_6662 penalties are appropriate petitioners’ unsupported assertions that the returns were correct do not constitute reasonable_cause or any other defense to the penalties the penalty for each year will be sustained sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 a spouse requesting spouse may however seek relief from joint_and_several_liability by following procedures established in sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 sec_6015 authorizes the commissioner to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either respondent argues that actual knowledge of the understatements is attributable to smith although smith did not personally sign the joint tax returns that petitioners filed he authorized hook to sign his name he did not satisfy his duty_of inquiry but turned a blind eye to the contents of the returns see 94_tc_126 affd 992_f2d_1132 11th cir 60_tc_300 moreover at the time that the tax returns for the years in issue were due smith was well aware that the returns for through had been challenged by the commissioner for similar reasons and that substantial deficiencies and penalties had been determined for those years smith’s knowledge is a disqualifying factor for relief under sec_6015 or c c although they were living separately during the years in issue smith has not shown grounds for allocation under sec_6015 and d and the record of omitted income withdrawn from his retirement account and the erroneous deductions attributable to him negate such allocation nothing in this record suggests that it would be inequitable to hold him liable for the deficiencies which is the showing required under sec_6015 or f smith has not presented evidence of any factor favoring relief among those generally considered in determining entitlement under sec_6015 and discussion of those factors is therefore not necessary smith is not entitled to relief under sec_6015 other issues raised by smith much of the voluminous record in this case is based on smith’s complaints joined by hook about the final decisions in the cases involving their through tax_liabilities and the collection efforts that followed assessment of the liabilities for those years smith’s attacks on the court in relation to the prior cases will not be addressed in this opinion his several motions to disqualify judges involved in this case are based on adverse rulings that are not grounds for disqualification see 624_f2d_869 9th cir 567_f2d_955 10th cir 559_f2d_31 d c cir 466_f2d_1000 7th cir petitioners argue that the deficiencies in this case should be reduced by alleged overpayments resulting from excess collections of the earlier years’ liabilities they filed a motion for refund of the amounts the irs collected from them after the petition in this case was filed the court ordered a response from respondent to include an accounting that shows whether any collection of funds from petitioners has been ‘in respect of the deficiency that is the subject of’ the petition in this case over which the court has jurisdiction under sec_6213 sec_6213 prohibits assessment of a deficiency or collection efforts during the pendency of a case in this court and provides in relevant part that a refund may be ordered of any amount collected during the time that the prohibition is in effect but only in respect of the deficiency that is the subject of such petition thus the court has no jurisdiction here to order refunds of amounts collected with respect to deficiencies finally determined for through see beane v commissioner tcmemo_2009_152 the purpose of the court’s order for an accounting was to determine whether any amounts had been collected with respect to the deficiencies for through petitioners claim that amounts collected in relation to hook’s bankruptcy must have been applied to the years before the court in this case because the official transcripts for those years show zero balances the transcripts show zero balances because the amounts due have not been assessed during the pendency of this case and not because any amounts have been collected for those years respondent filed an objection to the motion for refund and an accounting of funds collected during the relevant period and the application of those funds forms certificate of assessments payments and other specified matters for petitioners’ accounts were attached to the objection the report also described a dispute about if and when credits were due for the value of real properties quitclaimed by hook to the government in response to a bankruptcy court order in any event the accounting reported that none of the funds collected were applied or applicable to the deficiencies in this case despite repetitious filings and trial testimony claiming overpayments petitioners have not identified any payments or collections not accounted for in respondent’s report nonetheless petitioners sought modification of the court’s order to include alleged errors with respect to liabilities determined for through demanded that respondent’s counsel be held in contempt and sanctioned and filed a complaint in the u s court of federal claims seeking similar relief petitioners’ motion for refund was denied for lack of jurisdiction cf ryals v commissioner 127_tc_178 112_tc_46 porter v commissioner tcmemo_2010_154 at the time the case was called for trial smith claimed that his filing of the complaint with the u s court of federal claims divested this court of jurisdiction smith cited sec_6015 his motion was denied as another dilatory tactic without merit sec_6015 provides limitation on tax_court jurisdiction --if a suit_for_refund is begun by either individual filing the joint_return pursuant to section a the tax_court shall lose jurisdiction of the individual’s action under this section to whatever extent jurisdiction is acquired by the district_court or the united_states court of federal claims over the taxable years that are the subject of the suit_for_refund and b the court acquiring jurisdiction shall have jurisdiction over the petition filed under this subsection that section assumes however that the u s court of federal claims has jurisdiction over the taxable years that are the subject of the suit_for_refund it must be reconciled with sec_7422 which gives the tax_court sole jurisdiction of cases such as this one in which a notice_of_deficiency has been sent and a timely petition filed in this court sec_6015 merely gives the u s court of federal claims jurisdiction over a stand-alone proceeding under sec_6015 brought when a refund_suit is commenced in that court for the same years as the sec_6015 petition it cannot be used to oust this court of jurisdiction obtained as a result of a petition filed in response to a notice_of_deficiency because the u s court of federal claims does not acquire jurisdiction over the tax_liabilities for through sec_6015 does not apply here we have considered the other arguments raised including petitioners’ claims that the notice_of_deficiency is void and that they have been denied due process none of petitioners’ arguments have merit addressing them in detail would be a further waste of judicial resources and would only serve petitioners’ intent to delay smith will be given the benefit of respondent’s settlement with hook and the reduced deficiencies related additions to tax and penalties will be sustained his pointless rehashing of the decisions for through his repetitious motions and his attacks on respondent’s counsel and on the court were not designed to accomplish anything favorable to petitioners in this proceeding thus they appear to have been pursued primarily for delay smith is hereby warned that any additional proceedings brought by him in which he makes similar groundless arguments for the same purpose may result in imposition of a penalty not in excess of dollar_figure under sec_6673 to reflect the foregoing decision will be entered in accordance with the stipulation between hook and respondent
